*126MEMORANDUM **
Pablo Diaz Guzman appeals from the 70-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.
Guzman contends that the district court procedurally erred at sentencing by failing to consider the factors set forth in 18 U.S.C. § 3553(a) and by failing to provide a reasoned basis for the sentence imposed and a sufficient record regarding its application and interpretation of the Guidelines. We conclude that the district court did not procedurally err. See Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007); United States v. Carty, 520 F.3d 984, 992-993 (9th Cir.2008) (en banc).
In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000), we remand with instructions that the district court delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b). See United States v. Herrera-Bianco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b) because it is a sentence enhancement and not a separate punishable offense).
AFFIRMED; REMANDED to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.